DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments and amendments, filed on 02/28/2022 has been entered and carefully considered. Claim 1 is amended. Claims 21-32 are new. Claims 1-8 and 21-32 have been examined and rejected.
 			Response to Amendment and Arguments
3.	Applicant’s amendments and arguments filed on 02/28/2022 with respect to rejections of claims 1-8 and 21-32 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-8, 23 and 26-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sastry (U.S. PGPub 2020/0371901) in view of Byrne et al.(U. S. PGPub 2020/0150203).
As per claims 1 and 23,
Sastry teaches a method (Sastry para 0081-0091, APM system 4000 an improved application-performance management system that monitors and manages the performance of one or more services or applications implemented as systems 411a-411c, as cloud resources provisioned in a cloud-computing environment 411, a test orchestration module 407 that performs performance tests as pre-production node performing that each simulate a failure path of the one or more services or applications, a KPI monitoring module 401, which monitors key performance indicators KPIs that measure performance characteristics of each system 411a-411c both during a performance test and during normal operation; a risk-analytics module 409 that, using cognitive and statistical methods based on test results and on each system's, component's, and layer's past outage, utilization, and overload statistics, its historical mean time between failures and mean time to repair, intelligently assigns a probability of failure score to each layer of each component of each system 411a-411c), 
comprising: identifying a plurality of failure issues experienced by a plurality of production nodes in a cloud computing system during a pre-production phase (Sastry para 0107-0113, step 503, master data module 405 determines the relative criticality level of the selected service or application by lookup into a table or database, by analysis of recorded technical information such as a system's topology, function, scope, or other technical characteristic or by means of inferences drawn from logged performance records (identifying failures with different types of level 1-5));
and selecting a subset of the plurality of failure issues based at least in part on correlation with service outages for the plurality of production nodes during a production phase (Sastry para 0114-0115 step 505, master module 405 determines whether the criticality identified in step 503 exceeds a predetermined threshold value, if the criticality level exceeds the threshold, then the system in step 507 performs a comprehensive “Mode B” testing strategy that tests failure paths comprising multiple concurrent failures as selecting a subset of the plurality if failure issues or If the criticality level does not exceed the threshold, then a more efficient “Mode A” single-failure testing strategy as selecting a subset of the plurality if failure issues performed in step 509); 
Sastry fails to exclusively teach
performing a comparison between the subset of the plurality of failure issues experienced by the plurality of production nodes during the pre-production phase and a set of failure issues experienced by a pre-production node during the pre-production phase; calculating a risk score for the pre-production node based at least in part on the comparison; and performing corrective action with respect to the pre-production node based at least in part on the risk score, wherein the corrective action is performed before the pre-production node enters the production phase.
In a similar field of endeavor Mohamed teaches a comparison between the subset of the plurality of failure issues experienced by the plurality of production nodes during the pre-production phase and a set of failure issues experienced by a pre-production node during the pre-production phase (Byrne see para 0058, 0061, Testing infrastructure 510 comprises the tests that are to be run against the production environment 502 during the Smoke Test where the states represents the failure issues experience by the plurality of production nodes,  states { “date”:“{current_timestamp}”, “cloud”:“{env_name}”, “server”:“{server_name}”, “side”:“{side_name}”, “state”:“{current_state}” }, state manager 520 uses forecasting model 630 with a component weighting table 632 and data aggregation 634, predicts the probability of a flip, where component weighting table 632 is used to weight the importance of any component in determining when deciding if a flip should occur, by comparing the importance of one server when compared with another or of one smoke test when compared with another); 
calculating a risk score for the pre-production node based at least in part on the comparison (Byrne see para 0074, 0079, at step  710, Deployment success probability per server is calculated as a risk factor,  Server A, 99% probability that has passed last three deployments, Server B, 95% probability has passed last two deployments, failed one before, Server C, 70% probability has passed last deployment, failed two before, for server A, whose state is “started”, the state rating value is 0.8, the weight rating, based on past history is 0.9 and the deployment success probability is 0.99 as it has passed the last three deployments with multiplying 0.8 by 0.9 and by 0.99 gives 0.7128, which corresponds to a 71.28% chance of the deployment on server A being successful as a risk factor);
 and performing corrective action with respect to the pre-production node based at least in part on the risk score, wherein the corrective action is performed before the pre- production node enters the production phase (Byrne see para 0080, Calculating the average for server A, server B and server C above gives, which is 0.7483, corresponding to a 74.83% chance of a flip occurring which is less than 0.8, the threshold value, a decision is made to proceed with testing on the active side as there is likely to be time to complete the test before the flip is done, in an active/passive deployment architecture, new code will deployed to an passive side of an environment which is then switched out with the current active side using forecasting of a future state allowing  test automation to decide the best course of action in terms of “kick off testing now” or “wait until code upgrade before testing”). 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry with the teaching if Byrne, as doing so would provide an efficient method for Cloud service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources by forecasting future states of a multi-active cloud using operating state of the passive server and probability of the operating state successfully being completed (Byrne para 0005).

As per claims 4 and 26,
Sastry in view of Byrne, teaches the method of claim 1, wherein identifying the plurality of failure issues comprises: obtaining a first set of test results from a first set of tests that a system integrator performs on the plurality of production nodes; and obtaining a second set of test results from a second set of tests that a cloud computing provider performs on the plurality of production nodes (Sastry see para 0131-0133, TOM 407 in this step might test the operating system layers of nodes 810a and 810b of system 8100, the middleware layers of nodes 820a-8203 of system 8200, the application layers of nodes 830a and 830b of system 8100, and the hardware layers of nodes 840a and 840b of system 8400);

As per claims 5 and 27,
Sastry in view of Byrne, teaches the method of claim 1, further comprising determining, for each failure issue of the plurality of failure issues, a frequency of occurrence metric that indicates how many of the plurality of production nodes experienced the failure issue during the pre-production phase (Sastry, see para 0119, if the master data module 405 has received information showing that a middleware layer of nodes 810a and 810b system 8100 exhibit unacceptably high unavailability during an unacceptably high number of failure paths, then the downstream system might respond by provisioning additional instances of nodes 810a and 810b in order to provide greater redundancy for what appears to be a vulnerability in the high-availability architecture).

As per claims 6 and 28,
Sastry in view of Byrne, teaches the method of claim 1, further comprising classifying the plurality of failure issues into a plurality of categories corresponding to different hardware components (Sastry see para 0133, it may be possible to operate a particular node layer in more than one mode. Testing such a layer would then require more than one test pass. For example, if the hardware layers of system 8400 can assume two possible modes of operation during normal provision of the managed service, then testing such a layer would require two iterations of the procedure of steps 607-611, each of which induces a different mode-specific failure in the hardware layer of node 840a, 840b, 840c, or 840d).

As per claims 7 and 29,
Sastry in view of Byrne, teaches the method of claim 1, wherein the corrective action comprises at least one of: repairing the pre-production node; replacing the pre-production node; replacing a component within the pre-production node; or placing the pre-production node in a state of probation (Byrne see para 0055, production environment has two sides first side 504, and second side 506 which are configured in a normal operating configuration to either both be active at the same time or they may be configured for one to be active and one to be passive, when they are configured in a normal operating configuration to both be active, then when a deployment of new code is planned, one of the sides is changed from an active state to a passive state, the new code is deployed to that side and then that side is made active again).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry with the teaching of Byrne and the motivation to do so would be the same as described in relation to claim 1.

As per claims 8 and 30,
Sastry in view of Byrne, teaches the method of claim 1, further comprising: determining, for each failure issue of the plurality of failure issues, a mean time to repair metric; and prioritizing repairs based at least in part on the mean time to repair metric (Sastry see para 0088, risk-analytics module (RAM) 409 that, using cognitive and statistical methods based on test results and on each system's, component's, and layer's past outage, utilization, and overload statistics (such its historical mean time between failures (MTTF) and mean time to repair (MTTR), intelligently assigns a probability of failure (or unavailability) score to each layer of each component of each system 411a-411c).

6.	Claims 2, 3, 21, 22, 24, 25, 31 and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sastry (U.S. PGPub 2020/0371901) in view of Byrne et al.(U. S. PGPub 2020/0150203) in view of KATZ et al. (U.S. PGPub 2015/0081883).
As per claims 2 and 24,
Sastry in view of Byrne, teaches the method of claim 1, yet fails to teach wherein selecting the subset comprises: determining, for each failure issue of the plurality of failure issues, an average out of service metric for the plurality of production nodes that experienced the failure issue during the pre-production phase; and- 48 -FILED ELECTRONICALLYDocket No. 407838-US-NP selecting any failure issues whose average out of service metric satisfies a defined condition.
In a similar field of endeavor KATZ teaches determining, for each failure issue of the plurality of failure issues, an average out of service metric for the plurality of production nodes that experienced the failure issue during the pre-production phase; and- 48 -FILED ELECTRONICALLYDocket No. 407838-US-NP selecting any failure issues whose average out of service metric satisfies a defined condition (Katz, see para 0113-0116, a metric-based condition is defined by a measurement threshold, a duration, and method. The method determines how to evaluate the series of measurements to determine the condition, average, and the condition is evaluated to true if the average of measurements in the period specified by “duration” exceeds the “threshold”).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry in view of Byrne with the teaching Katz as doing so would provide an efficient method for analytics to identify the root cause of a potential problem detected within an analyzed group by monitoring subgroups within the analyzed group identified by the inferred hierarchy and detect a subset of virtual resources that perform similarly based on the system-level metrics, and to update the service architecture based at least in part on the detected subset by detecting anomalies in system-level in system-level metrics of virtual resources (KATZ see para 0013).

As per claims 3 and 25,
Sastry in view of Byrne in view of KATZ teaches the method of claim 2, wherein: the average out of service metric for a failure issue is an average value of an out of service metric calculated for the plurality of production nodes that experienced the failure issue; and the out of service metric calculated for a production node indicates how often the production node has been out of service since entering the production phase (KATZ, see para 0073-0074, three metrics can be relevant to this type of analysis: (i) a “CPU steal metric” that is related to the amount of time that a virtual machine is forced to “wait involuntarily” while the CPU is busy processing other tasks, for example for other customers, (ii) a “CPU utilization” metric that is related to the degree to which the CPU's available processing time and power is being utilized, and (iii) a “CPU idle” metric that is related to the amount of time in which an application has access to the CPU, but has no task for the CPU to perform).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry in view of Byrne with the teaching Katz and the motivation to do so would be the same as described in relation to claim 2.
As per claims 21 and 31,
Sastry in view of Byrne teaches the method of claim 1, wherein selecting the subset comprises: selecting failure issues that are correlated with out of service rates for the plurality of production nodes that exceed a defined minimum value.
In a similar field of endeavor KATZ teaches wherein selecting the subset comprises: selecting failure issues that are correlated with out of service rates for the plurality of production nodes that exceed a defined minimum value (Katz, see para 0113-0116, a metric-based condition is defined by a measurement threshold, a duration, and method. The method determines how to evaluate the series of measurements to determine the condition, average, and the condition is evaluated to true if the average of measurements in the period specified by “duration” exceeds the “threshold”).

As per claims 22 and 32
Sastry in view of Byrne teaches the method of method of claim 1, wherein the correlation with the service outages identifies failure issues that resulted in the plurality of production nodes going out of service frequently during the production phase.
In a similar field of endeavor KATZ teaches wherein selecting the subset comprises: selecting failure issues that are correlated with out of service rates for the plurality of production nodes that exceed a defined minimum value (Katz, see para 0074, the analysis engine can compute the percentage of time that the resource is busy using the CPU utilization metric, if the percentage of time a resource is busy is above some threshold, and the CPU steal mean is greater than some threshold, the analysis engine can label the resource as "throttled").


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is 571-270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443